Exhibit 10.105

 

EQUINIX, INC.

 

2004 INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN

 

(AS ADOPTED EFFECTIVE JUNE 3, 2004)

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

SECTION 1. PURPOSE OF THE PLAN

   1

SECTION 2. ADMINISTRATION OF THE PLAN

   1

(a)

   Committee Composition    1

(b)

   Committee Responsibilities    1

SECTION 3. ENROLLMENT AND PARTICIPATION

   1

(a)

   Offering Periods    1

(b)

   Accumulation Periods    1

(c)

   Enrollment    1

(d)

   Duration of Participation    2

(e)

   Applicable Offering Period    2

SECTION 4. EMPLOYEE CONTRIBUTIONS

   2

(a)

   Frequency of Payroll Deductions    2

(b)

   Amount of Payroll Deductions    2

(c)

   Changing Withholding Rate    3

(d)

   Discontinuing Payroll Deductions    3

(e)

   Limit on Number of Elections    3

SECTION 5. WITHDRAWAL FROM THE PLAN

   3

(a)

   Withdrawal    3

(b)

   Re-Enrollment After Withdrawal    3

SECTION 6. CHANGE IN EMPLOYMENT STATUS

   4

(a)

   Termination of Employment    4

(b)

   Leave of Absence    4

(c)

   Death    4

SECTION 7. PLAN ACCOUNTS AND PURCHASE OF SHARES

   4

(a)

   Plan Accounts    4

(b)

   Purchase Price    4

(c)

   Number of Shares Purchased    4

(d)

   Available Shares Insufficient    5

(e)

   Issuance of Stock    5

(f)

   Tax Withholding    5

(g)

   Unused Cash Balances    5

(h)

   Stockholder Approval    5

SECTION 8. LIMITATIONS ON STOCK OWNERSHIP

   5

(a)

   Five Percent Limit    5

(b)

   Dollar Limit    6

 

i



--------------------------------------------------------------------------------

SECTION 9. RIGHTS NOT TRANSFERABLE

   7

SECTION 10. NO RIGHTS AS AN EMPLOYEE

   7

SECTION 11. NO RIGHTS AS A STOCKHOLDER

   7

SECTION 12. SECURITIES LAW REQUIREMENTS

   7

SECTION 13. STOCK OFFERED UNDER THE PLAN

   7

(a)

   Authorized Shares    7

(b)

   Anti-Dilution Adjustments    8

(c)

   Reorganizations    8

SECTION 14. AMENDMENT OR DISCONTINUANCE

   8

SECTION 15. DEFINITIONS

   8

(a)

   Accumulation Period    8

(b)

   Board    8

(c)

   Code    8

(d)

   Committee    8

(e)

   Company    8

(f)

   Compensation    8

(g)

   Corporate Reorganization    9

(h)

   Eligible Employee    9

(i)

   Exchange Act    9

(j)

   Fair Market Value    9

(l)

   Offering Period    10

(m)

   Participant    10

(n)

   Participating Company    10

(o)

   Plan    10

(p)

   Plan Account    10

(q)

   Purchase Price    10

(r)

   Stock    10

(s)

   Subsidiary    10

 

ii



--------------------------------------------------------------------------------

EQUINIX, INC.

 

2004 INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN

 

SECTION 1. PURPOSE OF THE PLAN.

 

The Board adopted the International Plan to be effective as of June 3, 2004. The
purpose of the International Plan is to provide Eligible Employees with an
opportunity to increase their proprietary interest in the success of the Company
by purchasing Stock from the Company on favorable terms and to pay for such
purchases through payroll deductions. The International Plan is not intended to
qualify under section 423 of the Code.

 

SECTION 2. ADMINISTRATION OF THE PLAN.

 

(a) Committee Composition. The Committee shall administer the International
Plan. The Committee shall consist exclusively of one or more directors of the
Company, who shall be appointed by the Board.

 

(b) Committee Responsibilities. The Committee shall interpret the International
Plan and make all other policy decisions relating to the operation of the
International Plan. The Committee may adopt such rules, guidelines and forms as
it deems appropriate to implement the International Plan. The Committee’s
determinations under the International Plan shall be final and binding on all
persons.

 

SECTION 3. ENROLLMENT AND PARTICIPATION.

 

(a) Offering Periods. While the International Plan is in effect, two overlapping
Offering Periods shall commence in each calendar year. The Offering Periods
shall consist of the 24-month periods commencing on each February 15 and August
15 or such other periods or dates selected from time to time by the Committee.

 

(b) Accumulation Periods. While the International Plan is in effect, two
Accumulation Periods shall commence in each calendar year. The Accumulation
Periods shall consist of the six-month periods commencing on each February 15
and August 15 or such other periods or dates selected from time to time by the
Committee.

 

(c) Enrollment. Any individual who, on the day preceding the first day of an
Offering Period, qualifies as an Eligible Employee may elect to become a
Participant in the International Plan for such Offering Period by executing the
enrollment form prescribed for this purpose by the Committee. The Committee may
require the completion of a period of eligibility service for all Eligible
Employees prior to the start of any Offering Period. The enrollment form shall
be filed with the Company at the prescribed location not later than 10 business
days prior to the commencement of such Offering Period, except that the Company
may announce a deadline that is less than 10 business days prior to the
commencement of an Offering Period.

 



--------------------------------------------------------------------------------

(d) Duration of Participation. Once enrolled in the International Plan, a
Participant shall continue to participate in the International Plan until he or
she ceases to be an Eligible Employee, withdraws from the International Plan
under Section 5(a) or reaches the end of the Accumulation Period in which his or
her employee contributions were discontinued under Section 4(d) or 8(b). A
Participant who discontinued employee contributions under Section 4(d) or
withdrew from the International Plan under Section 5(a) may again become a
Participant, if he or she then is an Eligible Employee, by following the
procedure described in Subsection (c) above. A Participant whose employee
contributions were discontinued automatically under Section 8(b) shall
automatically resume participation at the beginning of the earliest Accumulation
Period ending in the next calendar year, if he or she then is an Eligible
Employee.

 

(e) Applicable Offering Period. For purposes of calculating the Purchase Price
under Section 7(b), the applicable Offering Period shall be determined as
follows:

 

(i) Once a Participant is enrolled in the International Plan for an Offering
Period, such Offering Period shall continue to apply to him or her until the
earliest of (A) the end of such Offering Period, (B) the end of his or her
participation under Subsection (d) above or (C) re-enrollment for a subsequent
Offering Period under Paragraph (ii) or (iii) below.

 

(ii) In the event that the Fair Market Value of Stock on the last trading day
before the commencement of the Offering Period for which the Participant is
enrolled is higher than on the last trading day before the commencement of any
subsequent Offering Period, the Participant shall automatically be re-enrolled
for such subsequent Offering Period.

 

(iii) Any other provision of the International Plan notwithstanding, the Company
(at its sole discretion) may determine prior to the commencement of any new
Offering Period that all Participants shall be re-enrolled for such new Offering
Period.

 

(iv) When a Participant reaches the end of an Offering Period but his or her
participation is to continue, then such Participant shall automatically be
re-enrolled for the Offering Period that commences immediately after the end of
the prior Offering Period.

 

SECTION 4. EMPLOYEE CONTRIBUTIONS.

 

(a) Frequency of Payroll Deductions. A Participant may purchase shares of Stock
under the International Plan solely by means of payroll deductions. Payroll
deductions, as designated by the Participant pursuant to Subsection (b) below,
shall occur on each payday during participation in the International Plan.

 

(b) Amount of Payroll Deductions. An Eligible Employee shall designate on the
enrollment form the portion of his or her Compensation that he or she elects to
have withheld for the purchase of Stock. Such portion shall be a whole
percentage of the Eligible Employee’s Compensation, but not less than 1% nor
more than 15% or such lesser percentage

 

2



--------------------------------------------------------------------------------

established by the Committee from time to time. The payroll deductions
authorized by the Participant for purposes of acquiring shares of Stock under
the International Plan shall be collected in the currency in which the
Participant is paid his or her compensation. Any changes or fluctuations in the
exchange rate at which the currency collected from the Participant through such
payroll deductions is converted into U.S. Dollars on each purchase date under
the International Plan shall be borne solely by the Participant. However, to the
extent required or deemed advisable by the Committee to comply with applicable
laws or regulations, payroll deductions shall be remitted to the Company
immediately upon deduction and converted into U.S. Dollars promptly upon receipt
by the Company.

 

(c) Changing Withholding Rate. If a Participant wishes to change the rate of
payroll withholding, he or she may do so by filing a new enrollment form with
the Company at the prescribed location at any time. The new withholding rate
shall be effective as soon as reasonably practicable after the Company has
received such form. The new withholding rate shall be a whole percentage of the
Eligible Employee’s Compensation, but not less than 1% nor more than 15%.

 

(d) Discontinuing Payroll Deductions. If a Participant wishes to discontinue
employee contributions entirely, he or she may do so by filing a new enrollment
form with the Company at the prescribed location at any time. Payroll
withholding shall cease as soon as reasonably practicable after the Company has
received such form. (In addition, employee contributions may be discontinued
automatically pursuant to Section 8(b).) A Participant who has discontinued
employee contributions may resume such contributions by filing a new enrollment
form with the Company at the prescribed location. Payroll withholding shall
resume as soon as reasonably practicable after the Company has received such
form.

 

(e) Limit on Number of Elections. No Participant shall make more than two
elections under Subsection (c) or (d) above during any Accumulation Period or
such lesser or greater number of elections as may be permitted by the Committee.

 

SECTION 5. WITHDRAWAL FROM THE PLAN.

 

(a) Withdrawal. A Participant may elect to withdraw from the International Plan
by filing the prescribed form with the Company at the prescribed location at any
time before the last day of an Accumulation Period. As soon as reasonably
practicable thereafter, payroll deductions shall cease and the entire amount
credited to the Participant’s Plan Account shall be refunded to him or her in
cash in the currency in which the Participant is paid, without interest (except
to the extent otherwise required by applicable law). No partial withdrawals
shall be permitted.

 

(b) Re-Enrollment After Withdrawal. A former Participant who has withdrawn from
the International Plan shall not be a Participant until he or she re-enrolls in
the International Plan under Section 3(c). Re-enrollment may be effective only
at the commencement of an Offering Period.

 

3



--------------------------------------------------------------------------------

SECTION 6. CHANGE IN EMPLOYMENT STATUS.

 

(a) Termination of Employment. Termination of employment as an Eligible Employee
for any reason, including death, shall be treated as an automatic withdrawal
from the International Plan under Section 5(a). (A transfer from one
Participating Company to another shall not be treated as a termination of
employment.)

 

(b) Leave of Absence. For purposes of the International Plan, employment shall
not be deemed to terminate when the Participant goes on a military leave, a sick
leave or another bona fide leave of absence, if the leave was approved by the
Company in writing. Employment, however, shall be deemed to terminate 90 days
after the Participant goes on a leave, unless a contract or statute guarantees
his or her right to return to work. Employment shall be deemed to terminate in
any event when the approved leave ends, unless the Participant immediately
returns to work.

 

(c) Death. In the event of the Participant’s death, the amount credited to his
or her Plan Account shall be paid to a beneficiary designated by him or her for
this purpose on the prescribed form or, if none, to the Participant’s estate.
Such form shall be valid only if it was filed with the Company at the prescribed
location before the Participant’s death.

 

SECTION 7. PLAN ACCOUNTS AND PURCHASE OF SHARES.

 

(a) Plan Accounts. The Company shall maintain a Plan Account on its books in the
name of each Participant. Whenever an amount is deducted from the Participant’s
Compensation under the International Plan, such amount shall be credited to the
Participant’s Plan Account. Amounts credited to Plan Accounts shall not be trust
funds and may be commingled with the Company’s general assets and applied to
general corporate purposes. No interest shall be credited to Plan Accounts,
except to the extent otherwise required by applicable law.

 

(b) Purchase Price. The Purchase Price for each share of Stock purchased at the
close of an Accumulation Period shall be that price determined by the Committee
and announced prior to the first business day of an Offering Period and shall
not be less than the lower of:

 

(i) 85% of the Fair Market Value of such share on the last trading day in such
Accumulation Period; or

 

(ii) 85% of the Fair Market Value of such share on the last trading day before
the commencement of the applicable Offering Period (as determined under Section
3(e)).

 

(c) Number of Shares Purchased. As of the last day of each Accumulation Period,
each Participant shall be deemed to have elected to purchase the number of
shares of Stock calculated in accordance with this Subsection (c), unless the
Participant has previously elected to withdraw from the International Plan in
accordance with Section 5(a). On the last U.S. business day of each Contribution
Period, the payroll deductions, in the currency in which

 

4



--------------------------------------------------------------------------------

collected from the Participant, shall be converted into U.S. Dollars at the
exchange rate in effect for that day. The amount then in the Participant’s Plan
Account shall be divided by the Purchase Price, and the number of shares that
results shall be purchased from the Company with the funds in the Participant’s
Plan Account. The foregoing notwithstanding, no Participant shall purchase more
than 2,500 shares of Stock (or such lesser number announced by the Committee
prior to the start of an Offering Period) with respect to any Accumulation
Period nor more than the amounts of Stock set forth in Sections 8(b) and 13(a).
The Committee may determine with respect to all Participants that any fractional
share, as calculated under this Subsection (c), shall be (i) rounded down to the
next lower whole share or (ii) credited as a fractional share.

 

(d) Available Shares Insufficient. In the event that the aggregate number of
shares that all Participants elect to purchase during an Accumulation Period
exceeds the maximum number of shares remaining available for issuance under
Section 13(a), then the number of shares to which each Participant is entitled
shall be determined by multiplying the number of shares available for issuance
by a fraction. The numerator of such fraction is the number of shares that such
Participant has elected to purchase, and the denominator of such fraction is the
number of shares that all Participants have elected to purchase.

 

(e) Issuance of Stock. Certificates representing the shares of Stock purchased
by a Participant under the International Plan shall be issued to him or her as
soon as reasonably practicable after the close of the applicable Accumulation
Period, except that the Committee may determine that such shares shall be held
for each Participant’s benefit by a broker designated by the Committee (unless
the Participant has elected that certificates be issued to him or her). The
Committee may impose such restrictions on the transfer or resale of issued
shares as it may deem advisable.

 

(f) Tax Withholding. To the extent required by applicable federal, state, local
or foreign law, a Participant shall make arrangements satisfactory to the
Company for the satisfaction of any withholding tax obligations that arise in
connection with the International Plan. The Company shall not be required to
issue any shares of Stock under the International Plan until such obligations
are satisfied.

 

(g) Unused Cash Balances. An amount remaining in the Participant’s Plan Account
that represents the Purchase Price for any fractional share shall be carried
over in the Participant’s Plan Account to the next Accumulation Period. Any
amount remaining in the Participant’s Plan Account that represents the Purchase
Price for whole shares that could not be purchased by reason of Subsection (c)
above, Section 8(b) or Section 13(a) shall be refunded to the Participant in
cash, without interest.

 

(h) Stockholder Approval. Any other provision of the International Plan
notwithstanding, no shares of Stock shall be purchased under the International
Plan unless and until the Company’s stockholders have approved the adoption of
the International Plan.

 

SECTION 8. LIMITATIONS ON STOCK OWNERSHIP.

 

(a) Five Percent Limit. Unless the Board elects to waive this provision, then
any other provision of the International Plan notwithstanding, no Participant
shall be granted a

 

5



--------------------------------------------------------------------------------

right to purchase Stock under the International Plan if such Participant,
immediately after his or her election to purchase such Stock, would own stock
possessing more than 5% of the total combined voting power or value of all
classes of stock of the Company or any parent or Subsidiary of the Company. For
purposes of this Subsection (a), the following rules shall apply:

 

(i) Ownership of stock shall be determined after applying the attribution rules
of section 424(d) of the Code;

 

(ii) Each Participant shall be deemed to own any stock that he or she has a
right or option to purchase under this or any other employee stock purchase
plan; and

 

(iii) Each Participant shall be deemed to have the right to purchase 2,500
shares of Stock under this Plan with respect to each Accumulation Period.

 

(b) Dollar Limit. Unless the Board elects to waive this provision, then any
other provision of the International Plan notwithstanding, no Participant shall
purchase Stock with a Fair Market Value in excess of the following limit:

 

(i) In the case of Stock purchased during an Offering Period that commenced in
the current calendar year, the limit shall be equal to (A) $25,000 minus (B) the
Fair Market Value of the Stock that the Participant previously purchased in the
current calendar year (under this Plan and all other employee stock purchase
plans of the Company or any parent or Subsidiary of the Company).

 

(ii) In the case of Stock purchased during an Offering Period that commenced in
the immediately preceding calendar year, the limit shall be equal to (A) $50,000
minus (B) the Fair Market Value of the Stock that the Participant previously
purchased (under this Plan and all other employee stock purchase plans of the
Company or any parent or Subsidiary of the Company) in the current calendar year
and in the immediately preceding calendar year.

 

(iii) In the case of Stock purchased during an Offering Period that commenced in
the second preceding calendar year, the limit shall be equal to (A) $75,000
minus (B) the Fair Market Value of the Stock that the Participant previously
purchased (under this Plan and all other employee stock purchase plans of the
Company or any parent or Subsidiary of the Company) in the current calendar year
and in the two preceding calendar years.

 

For purposes of this Subsection (b), the Fair Market Value of Stock shall be
determined in each case as of the beginning of the Offering Period in which such
Stock is purchased. Employee stock purchase plans not described in section 423
of the Code shall be disregarded. If a Participant is precluded by this
Subsection (b) from purchasing additional Stock under the International Plan,
then his or her employee contributions shall automatically be discontinued and
shall resume at the beginning of the earliest Accumulation Period ending in the
next calendar year (if he or she then is an Eligible Employee).

 

6



--------------------------------------------------------------------------------

SECTION 9. RIGHTS NOT TRANSFERABLE.

 

The rights of any Participant under the International Plan, or any Participant’s
interest in any Stock or moneys to which he or she may be entitled under the
International Plan, shall not be transferable by voluntary or involuntary
assignment or by operation of law, or in any other manner other than by
beneficiary designation or the laws of descent and distribution. If a
Participant in any manner attempts to transfer, assign or otherwise encumber his
or her rights or interest under the International Plan, other than by
beneficiary designation or the laws of descent and distribution, then such act
shall be treated as an election by the Participant to withdraw from the
International Plan under Section 5(a).

 

SECTION 10. NO RIGHTS AS AN EMPLOYEE.

 

Nothing in the International Plan or in any right granted under the
International Plan shall confer upon the Participant any right to continue in
the employ of a Participating Company for any period of specific duration or
interfere with or otherwise restrict in any way the rights of the Participating
Companies or of the Participant, which rights are hereby expressly reserved by
each, to terminate his or her employment at any time and for any reason, with or
without cause.

 

SECTION 11. NO RIGHTS AS A STOCKHOLDER.

 

A Participant shall have no rights as a stockholder with respect to any shares
of Stock that he or she may have a right to purchase under the International
Plan until such shares have been purchased on the last day of the applicable
Accumulation Period.

 

SECTION 12. SECURITIES LAW REQUIREMENTS.

 

Shares of Stock shall not be issued under the International Plan unless the
issuance and delivery of such shares comply with (or are exempt from) all
applicable requirements of law, including (without limitation) the Securities
Act of 1933, as amended, the rules and regulations promulgated thereunder, state
securities laws and regulations, and the regulations of any stock exchange or
other securities market on which the Company’s securities may then be traded.

 

SECTION 13. STOCK OFFERED UNDER THE PLAN.

 

(a) Authorized Shares. The number of shares of Stock available for purchase in
the aggregate under the International Plan and the U.S. Plan shall be 500,000
(subject to adjustment pursuant to this Section 13). On January 1 of each year,
commencing with January 1, 2005, the aggregate number of shares of Stock
available for purchase during the life of the International Plan and the U.S.
Plan shall automatically be increased by a number equal to the lesser of 2% of
the total number of shares of Common Stock then outstanding or 500,000 shares.

 

7



--------------------------------------------------------------------------------

(b) Anti-Dilution Adjustments. The aggregate number of shares of Stock offered
under the International Plan, the 2,500-share limitation described in Section
7(c), the 500,000-share limitation described in Section 13(a) and the price of
shares that any Participant has elected to purchase shall be adjusted
proportionately by the Committee for any increase or decrease in the number of
outstanding shares of Stock resulting from a subdivision or consolidation of
shares or the payment of a stock dividend, any other increase or decrease in
such shares effected without receipt or payment of consideration by the Company,
the distribution of the shares of a Subsidiary to the Company’s stockholders or
a similar event.

 

(c) Reorganizations. Any other provision of the International Plan
notwithstanding, immediately prior to the effective time of a Corporate
Reorganization, the Offering Period and Accumulation Period then in progress
shall terminate and shares shall be purchased pursuant to Section 7, unless the
International Plan is continued or assumed by the surviving corporation or its
parent corporation. The International Plan shall in no event be construed to
restrict in any way the Company’s right to undertake a dissolution, liquidation,
merger, consolidation or other reorganization.

 

SECTION 14. AMENDMENT OR DISCONTINUANCE.

 

The Board shall have the right to amend, suspend or terminate the International
Plan at any time and without notice. The Company’s Chief Executive Officer may
also amend the International Plan to the extent allowable under applicable law
to effect non-material amendments. Except as provided in Section 13, any
increase in the aggregate number of shares of Stock to be issued under the
International Plan shall be subject to approval by a vote of the stockholders of
the Company. In addition, any other amendment of the International Plan shall be
subject to approval by a vote of the stockholders of the Company to the extent
required by an applicable law or regulation. The International Plan shall
terminate automatically 10 years after its adoption by the Board, unless (a) the
International Plan is extended by the Board and (b) the extension is approved
within 12 months by a vote of the stockholders of the Company.

 

SECTION 15. DEFINITIONS.

 

(a) “Accumulation Period” means a six-month period during which contributions
may be made toward the purchase of Stock under the International Plan, as
determined pursuant to Section 3(b).

 

(b) “Board” means the Board of Directors of the Company, as constituted from
time to time.

 

(c) “Code” means the Internal Revenue Code of 1986, as amended.

 

(d) “Committee” means a committee of the Board, as described in Section 2.

 

(e) “Company” means Equinix, Inc., a Delaware corporation.

 

(f) “Compensation” means (i) the total compensation paid in cash to a
Participant by a Participating Company, including salaries, wages, bonuses,
incentive

 

8



--------------------------------------------------------------------------------

compensation, commissions, overtime pay and shift premiums, plus (ii) any
pre-tax contributions made by the Participant under section 401(k) or 125 of the
Code or similar provision of the laws of the country where the Participant
resides. “Compensation” shall exclude all non-cash items, moving or relocation
allowances, cost-of-living equalization payments, car allowances, tuition
reimbursements, imputed income attributable to cars or life insurance, severance
pay, fringe benefits, contributions or benefits received under employee benefit
plans, income attributable to the exercise of stock options, and similar items.
The Committee shall determine whether a particular item is included in
Compensation.

 

(g) “Corporate Reorganization” means:

 

(i) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization; or

 

(ii) The sale, transfer or other disposition of all or substantially all of the
Company’s assets or the complete liquidation or dissolution of the Company.

 

(h) “Eligible Employee” means any employee of a Participating Company who is not
a U.S. citizen or is a US. citizen working abroad who is not paid in U.S.
currency and whose customary employment is for more than five months per
calendar year and for more than 20 hours per week. The foregoing
notwithstanding, an individual shall not be considered an Eligible Employee if
his or her participation in the International Plan is prohibited by the law of
any country which has jurisdiction over him or her or if he or she is subject to
a collective bargaining agreement that does not provide for participation in the
International Plan.

 

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(j) “Fair Market Value” means the market price of Stock, determined by the
Committee as follows:

 

(i) If the Stock was traded on The Nasdaq National Market or The Nasdaq SmallCap
Market on the date in question, then the Fair Market Value shall be equal to the
last-transaction price quoted for such date by such Market;

 

(ii) If the Stock was traded on a stock exchange on the date in question, then
the Fair Market Value shall be equal to the closing price reported by the
applicable composite transactions report for such date; or

 

(iii) If none of the foregoing provisions is applicable, then the Committee
shall determine the Fair Market Value in good faith on such basis as it deems
appropriate.

 

Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported in The Wall Street Journal or as reported
directly to the Company by Nasdaq or a stock exchange. Such determination shall
be conclusive and binding on all persons.

 

9



--------------------------------------------------------------------------------

(k) “Offering Period” means a 24-month period with respect to which the right to
purchase Stock may be granted under the International Plan, as determined
pursuant to Section 3(a).

 

(l) “Participant” means an Eligible Employee who elects to participate in the
International Plan, as provided in Section 3(c).

 

(m) “Participating Company” means (i) the Company and (ii) each present or
future Subsidiary designated by the Committee as a Participating Company.

 

(n) “International Plan” means this Equinix, Inc. 2004 International Employee
Stock Purchase Plan, as it may be amended from time to time.

 

(o) “Plan Account” means the account established for each Participant pursuant
to Section 7(a).

 

(p) “Purchase Price” means the price at which Participants may purchase Stock
under the International Plan, as determined pursuant to Section 7(b).

 

(q) “Stock” means the Common Stock of the Company.

 

(r) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

 

(s) “U.S. Plan” means the Company’s 2004 Employee Stock Purchase Plan, as it may
be amended from time to time.

 

10